Hemphill, Ch. J.
The only question in this case is, whether a Commissioner of Deeds in another State has competent authority to administer the oath required to be taken in authentication of claims against the estate of a person deceased. We have decided, and it is believed in more than one of the cases yet unpublished, that hé has such authority.
The fact that the affidavit in support of the claim in this case was made before such Commissioner, was not a good cause of demurrer; and the judgment is therefore reversed and the cause remanded for a new trial.
Reversed and remanded.
Roberts, J., did not sit in this case.